internal_revenue_service number release date index number ---------------------------------- ------------------------------------------- -------------------- ------------------------ - department of the treasury washington dc person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b03 - plr-143628-03 plr-143630-03 date date ----------------- ------------------- ------------------------------------------------- legend parent ------------------------------------------------------------- subsidiary ------------------------------------------------------------- arrangement ------------------------------------------------------------- foreign_country date date dear ------------------ correspondence requesting extensions of time under sec_301_9100-1 through of the procedure and administration regulations to file elections for subsidiary and arrangement to be treated as disregarded entities for federal tax purposes this letter responds to a letter dated date and subsequent ------------------- ---------------- ----- facts according to the information submitted subsidiary is wholly-owned by parent subsidiary was formed in foreign_country on date and provides parent with limited_liability pursuant to the laws of foreign_country subsidiary was inactive until it plr-143628-03 plr-143630-03 acquired certain assets on date parent intended subsidiary to be treated as a disregarded_entity for federal tax purposes effective date but subsidiary did not file a timely form_8832 entity classification election according to the information submitted subsidiary created arrangement in foreign_country on date it is represented that parent has consistently treated arrangement as wholly-owned for federal tax purposes and that under the laws of foreign_country parent has limited_liability with respect to its interest in arrangement parent intended for arrangement to be treated as a disregarded_entity for federal tax purposes effective date but arrangement did not file a timely form_8832 law and application sec_301_7701-2 generally provides that a business_entity is any entity sec_301_7701-3 provides that so long as a business_entity is not classified recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 further provides that a business_entity with only one owner is classified as a corporation or is disregarded if it is disregarded then the entity’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner as a corporation under sec_301_7701-2 or it may elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member this determination is based solely on the statute or law pursuant to which the entity is organized except that if the underlying statute or law allows the entity to specify in its organizational documents whether the members will have limited_liability the organizational documents may also be relevant classified other than as provided under sec_301_7701-3 by filing a form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and can not be more than sec_301_7701-3 provides that for purposes of sec_301_7701-3 a sec_301_7701-3 provides that an eligible_entity may elect to be sec_301_9100-1 provides that an extension of time is available for under sec_301_9100-1 the commissioner has discretion to grant a reasonable plr-143628-03 plr-143630-03 months after the date on which the election is filed elections that a taxpayer is otherwise eligible to make extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that requests for relief will be granted when the conclusion accordingly neither subsidiary nor arrangement has satisfied its burden for relief based solely on the facts and representations submitted we conclude that although the standards for relief under sec_301_9100-3 have been satisfied there is insufficient information to establish that either subsidiary or arrangement or both subsidiary and arrangement are foreign eligible entities and accordingly otherwise eligible to make entity classification elections under sec_301_7701-3 as provided under sec_301_9100-1 as a result subsidiary and arrangement are denied extensions of time to make entity classification elections under sec_301_7701-3 concerning the federal tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether either subsidiary or arrangement or both subsidiary and arrangement are foreign eligible entities qualified to make the elections subsidiary or arrangement or both subsidiary and arrangement are foreign eligible entities for federal tax purposes neither subsidiary nor arrangement nor both subsidiary and arrangement are precluded from submitting another request for relief under sec_301_9100-1 through assuming parent consistently treats subsidiary and arrangement as disregarded for federal tax purposes except for the specific ruling above no opinion is expressed or implied however in the event that the internal_revenue_service determines that either plr-143628-03 plr-143630-03 provides that it may not be used or cited as precedent being sent to the taxpayer's representatives this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to a power_of_attorney on file with this office copies of this letter are sincerely s heather c maloy associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
